IVOICE, INC. 2008 Directors’ and Officers’ Stock Incentive Plan 1.PURPOSES. The purpose of the iVoice, Inc. 2008 Directors’ and Officers’ Stock Incentive Plan (the "Plan") is to (i) provide long-term incentives and rewards to officers and directors ("Eligible Participants") of iVoice, Inc. ("the Company") and its subsidiaries; (ii) assist the Company in attracting and retaining officers and directors with experience and/or ability on a basis competitive with industry practices; and (iii) associate the interests of such employees, directors, independent contractors or agents with those of the Company's stockholders. 2.EFFECTIVEDATE. The Plan is effective as of the date it is adopted by the Board of Directors of the Company and Awards may be made under the Plan on and after its effective date. 3.ADMINISTRATIONOFTHEPLAN.
